Citation Nr: 1823083	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-26 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to a rating in excess of 20 percent for left pectoralis muscle strain.

3.  Entitlement to total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1986 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims are now properly before the RO in Reno, Nevada.

A February 2017 rating decision provided an increased rating of 30 percent for the Veteran's psychiatric disability, and an increased 20 percent rating for his left pectoralis muscle strain, both effective November 18, 2010 (the entire period on appeal).  The Veteran has not indicated that he is satisfied with these increased ratings, and as such, the issues remain on appeal.

These claims were previously before the Board in June 2016.  The Board remanded the claims so that the Veteran could be afforded additional VA examinations. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that records from 2012 show that the Veteran was removed from a VA vocational rehabilitation education program due, in part, to his having filed a claim for Social Security Disability (SSA) benefits.  The electronic record does not contain any SSA records, which are likely pertinent to the Veteran's TDIU claim, and possibly his psychiatric and left pectoralis muscle claims.  On remand, the AOJ should attempt to obtain any SSA records available.

Updated relevant VA treatment records should also be obtained on remand.  The claims file contains VA treatment records which were last printed in July 2008.  Again, the Veteran's vocational rehabilitation records include a handful of other VA treatment records from around 2011 to 2012.  Although the 2016 VA psychiatric examiner noted that the Veteran had not been receiving psychiatric care "since his last exam" (2011), the Veteran did report he had been prescribed a sleeping aid (Ambien) in roughly 2015.

For cases certified to the Board on or after August 4, 2014, psychiatric disorders must be evaluated in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125 (a) (2017).  Claims certified to the Board before August 4, 2014 are to be decided based on the DSM, Fourth Edition (DSM-IV).  The Veteran's claims were initially certified to the Board in April 2014, and the 2016 VA examination addressed his psychiatric disorder under the DSM-V.  As such, a new examination under DSM-IV must be conducted on remand.

The 2016 Board remand noted that during the 2011 VA examination, the Veteran reported left shoulder and chest area pain that resulted in left arm and chest restrictions of functioning.  The Veteran was noted to have "loss of strength, weakness, easy fatigability, pain, and impairment of coordination" due to his muscle injury.  "There are complications from the muscle injuries, including pain and movement restrictions."  The report also included "the injuries affect body functioning; there [are] left arm and chest restrictions with pain."  The prior Board remand noted that the 2011 examination report did not include evaluation of the Veteran's left shoulder motion.  The remand directives included that range of motion testing of the Veteran's left shoulder must be provided.  The December 2016 VA examination was a muscle evaluation, and although it included muscle strength testing and statements regarding functional impact, it did not include range of motion testing of the left shoulder.  The Board will remand this claim for compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

On remand, information clarifying the Veteran's employment and education history should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Updated relevant VA treatment records from July 2008 to the present must be obtained and added to the claims file.

2.  The AOJ should attempt to obtain any SSA records relating to a claim for disability benefits filed by the Veteran, including any decisions on such claim(s) and the medical records used to decide the claim(s).  The Veteran indicated he had applied for SSA disability benefits in 2011 or 2012.

3.  Ask the Veteran to provide a detailed employment and educational history, including dates of employment, number of hours worked, and salary together with the highest level of education obtained.  An appropriate period of time should be allowed for response.

4.  After the above requested development is complete, schedule the Veteran for an examination to determine the current nature and severity of his service-connected psychiatric disability.  

The examiner is informed that because of the age of this claim the evaluation of the Veteran's psychiatric disability must be rendered using the DSM-IV criteria, not the more up-to-date DSM-V criteria.  The examiner is also asked to provide a GAF score.

5.  After the development requested in items 1-3 is complete, schedule the Veteran for an examination to evaluate the nature and severity of his left pectoralis muscle injury to include the functional impact of the injury on his left shoulder.  

The examination should include the results of left shoulder range of motion testing on both active and passive motion and in weight bearing and non-weight bearing.  The Veteran's right shoulder range of motion should also be evaluated for comparison purposes.

The Veteran has indicated that he has functional impairment during exacerbation of left pectoralis muscle pain.  As such, the examination must include the examiner's opinion on functional loss during flare-ups of pain.  The examination report should include adequate information from the Veteran regarding the frequency, duration, characteristics, severity, or functional loss during a flare-up of pain.

If the examiner determines that the Veteran's left pectoralis muscle disability does not result in functional limitation of his left shoulder, then the examiner should so state and provide a detailed explanation. 

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




